                  DISTRICT COURT OF THE UNITED STATES
               WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                           3:18-cr-311-MOC-DSC


 UNITED STATES OF AMERICA      )
                               )
                               )
 vs.                           )
                               )
                               )
 ROGER ROGER,                  )
                               )
 Defendant.                    )
 _____________________________ )

       THIS MATTER is before the Court on the Government’s Unopposed Motion for

Extension of Time to File Response to Motion in Limine. (Doc. No. 268). The motion is

GRANTED and the deadline is extended to June 28, 2021.



 Signed: June 28, 2021




 Case 3:18-cr-00311-MOC-DCK Document 273 Filed 06/28/21 Page 1 of 1
